Citation Nr: 1039628	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-38 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date prior to October 30, 2006, 
for the award of service connection for degenerative joint 
disease of the left hip.

2.  Entitlement to an effective date prior to October 30, 2006, 
for the assignment of a compensable evaluation for the service-
connected degenerative joint disease of the right hip.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1993 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned Veterans Law Judge 
in a hearing at the RO in September 2008 and a copy of the 
transcript is of record.

This case was initially before the Board in May 2009, and the 
Board issued a denial of the benefits sought.  A Joint Motion to 
Vacate was filed with the United States Court of Appeals for 
Veterans Claims (Court) in March 2010.  The Joint Motion asked 
the Court to vacate and remand the Board's decision as to the 
issues of an effective date prior to October 30, 2006, for the 
award of service connection for degenerative joint disease of the 
left hip, entitlement to an effective date prior to October 30, 
2006, for the assignment of a compensable evaluation for the 
service-connected degenerative joint disease of the right hip and 
increased disability ratings to the extent that the issue of 
entitlement to TDIU was not adjudicated by the Board. The Court 
granted the motion by Order dated April 2010.  The appeal as to 
the remaining issues of entitlement to higher initial ratings for 
the service-connected low back stain, and degenerative joint 
disease of the left and right hips was dismissed.  The case has 
been returned to the Board.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The record shows that entitlement to service connection for a 
left hip disorder did not arise prior to October 30, 2006.

2.  The record includes an August 2005 Report of Contact in which 
the Veteran's disagreement with the July 2005 rating decision is 
noted and this document constitutes a timely notice of 
disagreement (NOD); the July 2005 rating decision is not final.  
The evidence shows right hip arthritis with pain dating back to 
July 2005.  


CONCLUSIONS OF LAW

1.  An effective date prior to October 30, 2006, for the grant of 
service connection for degenerative joint disease of the left 
hip, is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.400 (2009). 

2.  The criteria for an effective date of January 7, 2005, for 
the award of a 10 percent evaluation for degenerative joint 
disease of the right hip, have been met. 
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.157, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.  

In this case, a notice letter was issued in January 2007.  The 
letter notified the Veteran of the evidence needed to 
substantiate and complete this appeal.  The January 2007 letter 
also notified the Veteran that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran in the development of 
his claims.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records and the identified post-
service medical records have been obtained.  The Veteran was also 
afforded two VA examinations in connection with his claim for 
right and left hip disabilities.  The VA examinations were 
adequate, as the examiners provided adequate reasons and bases 
for their findings and opinions based on the evidence including 
the Veteran's statements.
 
In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Pertinent Law and Regulations 

The Veteran contends that earlier effective dates are warranted 
for the award of service connection for degenerative joint 
disease of the left hip and for the initial compensable rating 
for the right hip.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2009).  
Except where specifically provided otherwise, the effective date 
for an award of compensation (service connection) and an award of 
increased evaluation will be the date of receipt of application 
or the date entitlement arose, whichever is later.  The effective 
date is determined based on the facts found.  38 U.S.C.A. § 
5110(a); see 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior 
to the date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the date 
of claim. 38 U.S.C.A. 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(1) and (2) (2004); see Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a) (2009), a Veteran or a 
representative of a Veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, but need not be specific. 
See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).

Under 38 C.F.R. § 3.157(b) (2009), once a claim for compensation 
has been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as an 
informal claim for increased benefits.  
See Servello, 3 Vet. App. at 199). The date on the VA outpatient 
or hospital examination will be accepted as the date of claim. 38 
C.F.R. § 3.157(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

Service-Connected Degenerative Joint Disease of the Left Hip

In a May 2007 rating decision, the RO granted service connection 
for degenerative joint disease of the left hip.  The RO based 
their determination on the results of an April 2007 VA 
examination establishing that the left hip degenerative joint 
disease was related to the service-connected residuals fracture 
of distal one-third right tibia fibula.  The RO assigned an 
effective date of October 30, 2006, as that is the date the 
Veteran submitted a claim for chronic pain of "both hips." In 
July 2007, the Veteran filed a NOD, in which he asserted that he 
had been complaining about the condition much earlier.

A review of the record shows, in fact, that the Veteran submitted 
a claim in October 2003, stating that he was "experiencing 
problems with [his] hip" secondary to his leg condition.  The 
Veteran reiterated, in a January 2005 statement, that he had 
requested service connection for a "hip condition."  The Board 
notes that these statements can be construed as claims for 
benefits.  However, as noted above, the date of entitlement is 
the date of receipt of application or the date entitlement arose, 
whichever is later.  The Board notes that a July 2005 VA X-ray 
report provided an assessment of degenerative joint disease of 
both hips.

An earlier effective date is not warranted, however.  Although 
the medical evidence dated in July 2005 provided a diagnosis of 
degenerative disc disease, that evidence did not provide the 
required nexus to support a grant of service connection.  There 
was no medical evidence until the April 2007 VA examination 
establishing that the disorder was proximately due to, the result 
of, or aggravated by the service-connected residuals fracture of 
distal one-third right tibia and fibula.  Accordingly, 
entitlement did not arise until April 2007.  See 38 C.F.R. § 
3.400 (b); 
see also Wallin v. West, 11 Vet. App. 509, 512 (1998) (secondary 
service requires (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical nexus 
evidence establishing a connection between the current disability 
and the service-connected disability).  Once again the Board is 
bound by the law and regulations and the effective date for the 
award of service connection must be the later of the date of 
receipt of claim or the date entitlement arose.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(1).  The record shows that the 
earliest claim is in October 2003.  However, entitlement did not 
arise until April 2007, when a nexus opinion was provided for the 
first time.  Therefore neither the October 2003 claim nor the 
January 2005 statement of the Veteran can be the basis of an 
award of service connection earlier than April 2007.  

Since entitlement did not arise until April 2007, an effective 
date earlier than October 30, 2006, for the award of service 
connection for degenerative joint disease of the left hip, is not 
warranted.  See 38 C.F.R. § 3.400(b).

Service-connected Degenerative Joint Disease of the Right Hip

The Board first notes by way of history that, in a July 2005 
rating decision, the RO granted service connection for residuals 
of right hip strain with degenerative joint disease, effective 
January 7, 2005, the date of the Veteran's original claim for 
service connection.  Following the July 2005 rating decision, the 
record includes an August 2005 report of contact, in which the 
Veteran's disagreement with the July 2005 rating decision is 
noted.  The document also contains a handwritten note, stated 
that the report of contact was not considered a notice of 
disagreement, because the source of the contact was unknown.  
There is no indication of the source of that handwritten note.  

In his October 2006 claim, the Veteran claimed that a compensable 
evaluation was warranted for his right hip.  In the May 2007 
rating decision, the RO assigned a 10 percent evaluation, 
effective October 30, 2006, the date of the new claim.  In his 
July 2007 notice of disagreement the Veteran disagreed with the 
effective date assigned.  He argued that he had reported the 
disability's increase in severity predating the October 2006 
claim.  The Board concurs.  

The Board finds that the report of contact dated in August 2005 
constitutes a timely NOD of the July 2005 rating decision.  The 
report of contact clearly sets out the Veteran's desire to 
disagree with the July 2005 rating decision in a timely fashion.  
The Board finds the handwritten note to be inconclusive and 
contradictory to the Veteran's own intent and his signature on 
the document.  The Board notes that since the Veteran filed a 
timely notice of disagreement, the July 2005 rating decision is 
not final and the Veteran should have received a statement of the 
case.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  As such, the 
effective date of the award of service connection and the award 
of a compensable rating for degenerative joint disease should be 
January 7, 2005, the date of the Veteran's original claim for 
service connection for that disability.  

The Board conducted an earlier effective date analysis to 
determine whether a 10 percent rating is warranted dating back to 
January 7, 2005, the effective date of the original grant of 
service connection.  (The Board notes that the effective date is 
also documented as January 11, 2005 in the May 2007 rating 
action, however, as the claim was received on the seventh, this 
is found to be an error.)  The Veteran received a VA examination 
in July 2005.  He showed range of motion from 0 to 30 degrees and 
he complained of pain with range of movement.  The examiner noted 
moderate degenerative joint disease.  The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention to 
recognize actually painful, unstable, or malaligned joints, as 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59 (2009).  As the examination showed 
pain on motion and degenerative joint disease, the Board will 
grant the Veteran the benefit of the doubt and award him an 
earlier effective date of January 7, 2005 for his service-
connected right hip disability rated at 10 percent.  Therefore, 
the Veteran's request for an earlier effective date for a 
compensable rating for the service-connected right hip disorder 
is granted from January 7, 2005.  The Board again notes that the 
issue of an evaluation in excess of 10 percent for the service-
connected right hip disorder was dismissed by the Court in the 
April 2010 order, per the agreement of both parties in this case, 
and that matter is not for consideration.


ORDER

Entitlement to an effective date prior to October 30, 2006, for 
the award of service connection for degenerative joint disease of 
the left hip is denied.

Entitlement to an effective date of January 7, 2005, for the 
assignment of a 10 percent evaluation for the service-connected 
degenerative joint disease of the right hip is granted, subject 
to the regulations governing the payment of VA monetary benefits.




REMAND 

A claim for a TDIU, when submitted during the course of an appeal 
of the rating assigned, "is part and parcel of the determination 
of the initial rating for that disability."  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In the prior Board decision, 
the Veteran raised the issue of an increased rating claim for low 
back strain, reasonably raising the issue of entitlement to a 
TDIU.  Accordingly, the TDIU issue must be remanded for all 
appropriate development.  

The law provides that TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration may be given 
to a Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran is currently unemployed and 
last worked in July 2006.  The April 2007 examiner stated that 
the functional impact of the lower back disability on the 
Veteran's occupation caused him to avoid lifting more than five 
to six pounds.  The Veteran was also unable to stand or walk for 
prolonged periods of time.
  
Therefore, while the Veteran has been afforded several VA 
examinations, an opinion as to his unemployability and the effect 
of his service-connected disabilities on his employability must 
be rendered.  It is noted that service connection for bilateral 
hip disabilities, residuals of a fracture of the third right 
tibia/fibula and ankle strain are also in effect.  The Board 
finds that the Veteran should be afforded an appropriate VA 
examination to determine whether he is unable to secure or 
maintain substantially gainful employment as a result of his 
service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice that 
provides notification regarding the 
evidence needed to substantiate the claim 
for entitlement to TDIU.  

2.  Obtain any pertinent VA or private 
treatment records not currently of record 
and associate those records with the 
claims file. 

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the effect of his service-connected 
disabilities on his employability.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

4.  Readjudicate the issue on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


